DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.
 	Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20, 23, and 28-40 are cancelled.	
	Claims 21-22, 24-27, and 41-54 are currently pending and under examination herein.
	Claims 41-54 are newly added.
	Claims 21-22, 24-27 and 41-54 are rejected.



Priority
	The instant claims do not claim the benefit of priority to any earlier filed applications. As such, the effective filing date of each of claims 21-22, 24-27 and 41-54 is 10 April 2017.

Information Disclosure Statement
	The Information Disclosure Statements filed on 9 May 2022 and 2 August 2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered in full. A signed copy of the list of references cited from each IDS is included with this Office Action.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.

	Claims 21-22, 24-27 and 41-54 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions herein are necessitated by claim amendment.
	In accordance with MPEP § 2106, claims found to recite patent eligible subject matter Step 1: YES) are first analyzed to determine if any claims recite a judicial exception (Step 2A, Prong 1). The instant claims recite the following limitations that fall under the “Mental processes”, “Mathematical concepts” or “Methods of organizing human activities” groupings of abstract ideas:
Claims 21, 51 and 53 recite “determining biomarker data for the user based on the one or more biological samples, wherein the biomarker data comprises data corresponding to one or more measurement levels of one or more biomarkers for the user; determining expected blood chemistry values of the plurality of food ingredients for the user based on consumption data and biomarker data; determining a plurality of standard deviation values of the plurality of food ingredients for the use based on the consumption data, the biomarker data, and the plurality of blood chemistry values; determining a plurality of food combinations based on the plurality of food ingredients, wherein a respective food combination comprises two or more food ingredients of the plurality of food ingredients; determining a plurality of optimized weight values for the respective food combination for the user based on the plurality of expected blood chemistry values and the plurality of standard deviation values, wherein a respective optimized weight value corresponds to a respective food ingredient of the respective food combination; determining a plurality of optimized food combinations based on the plurality of optimized weight values, wherein the plurality of optimized food combinations is a subset of the plurality of food combinations”.
	Regarding the determining biomarker data limitation, paras. [0027]-[0028] of the instant specification indicate that the measurements are performed by a clinical laboratory and then uploaded by a database that is then accessed to determine the biomarker data. In light of these disclosures, the broadest reasonable interpretation of this limitation includes selecting data from the database for the biomarkers of interest, which equates to a mental process of selecting data of interest that can be practically performed in the human mind. Similarly, determining one or more optimized foods based on the data and equations equates to a step of data analysis and selection that is so generically recited in the claim that it equates to a mental selection process that one can practically perform in the human mind as claimed. Regarding the determining one or more optimization weight parameters, said steps may be performed mentally using pen and paper.  Alternatively, if said operations included computer implementation, the computer would constitute a tool by which to perform said abstract ideas only, as the recited steps of “determining” (abstract ideas) do not themselves alter the operation of said generic computer. The limitations for determining combination and optimized weights are simple mathematical calculations (see Figs. 14A-14C; Figs. 17A-17C and others) that can be carried out on pen and paper, therefore these limitations fall under both the “Mathematical concepts” and “Mental processes” grouping of abstract ideas. In claims that recite limitations from multiple groupings of abstract ideas, these limitations are treated together as a single abstract idea (see MPEP 2106.04.II.B). Therefore, the instant claims recite an abstract ideas. (Step 2A, Prong 1: YES).
	As such, claims found to recite a judicial exception under Step 2A, Prong 1 must be further analyzed to determine if the claims as a whole integrate the recited judicial exception into a practical application or not (Step 2A, Prong 2). This judicial exception is not integrated into a practical application because the claims do not recite any additional element(s) that integrates the recited judicial exception into a practical application. Specifically, the claims do not recite an additional element that reflects an improvement to technology or apply or use the judicial exception in some other meaningful way. Rather, the instant claims recite additional elements that amount to mere data gathering activity or mere instructions to “apply” abstract idea only, without integration of said abstract idea into a practical application. 
	Specifically, claims 21, 51, and 53 recite additional elements of “receiving consumption data from a user” (claims 21, 51, and 53) data”; “obtaining one or more biological samples from the user after the plurality of food ingredients have been consumed” (claims 21, 51, and 53); “ “providing the one or more selected food combinations to the user using one or more drones or one or more autonomous vehicles” (claims 21 and 51); “”providing the one or more selected food combinations to the user” (claim 53).  As such, the additional elements provided in the instant claims recite only step directed to data gathering steps.  The steps directed to “providing the one or more selected food combinations” are steps that are directed merely to “apply it” steps, as there is no apparent integration of the process of determining food combinations with the act of “providing”.  Rather, the act of “providing” is an extra-solution step herein.  For example, the process of determining food combinations does not affect the operation of a delivery vehicle or a drone.  Dependent claims recite further limitations on the type of nutritional data, constraint data or user selection data. The courts have identified limitations amounting to necessary data gathering or merely limiting the type of data were insignificant extra-solution activity in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1242, 120 USPQ2d 1844, 1855 (Fed. Cir. 2016); Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). As such, the instant claims fail to integrate the abstract idea.  (Step 2A, Prong 2: NO). 
	Lastly, claims found to be directed to a judicial exception are then further evaluated to determine if the claims recite an inventive concept that provides significantly more than the judicial exception itself (Step 2B). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite additional elements that amount to conventional data gathering activity and extra-solution activity. Claims 21, 52 and 53 recite additional elements of receiving data that are utilized as input for the recited abstract idea. Further the steps of “providing…combinations”.  These limitations are so generically recited that they equate to mere steps of gathering data or retrieving data over a network or from memory that the courts have identified as well-understood, routine and conventional activity in TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  Steps directed to “providing food combinations” do not provide an inventive concept because said steps can only be said to provide extra-solution activity wherein the abstract ideas are not implemented in said provision other than by way of “apply it” applications.  This is contrary to the court decision, for example, in Diehr [Diamond v. Diehr, 450 US 175 (S.Ct., 1981)], which were found patent eligible because they improved an existing technological process, whereby the “abstract” Arrhenius equation was used in the final application to "open the press automatically when said comparison indicates equivalence" which provided the improvement realized by said equation and calculations in the claim.  The same is not true herein.  As such, the additional elements do not provide an inventive concept either alone or in combination (Step 2B: NO). As such, claims 21-22, 24-28, 32-34 and 38-39 are not patent eligible.


Response to Arguments
	Applicant's arguments filed 6 April 2022 have been fully considered but they are not persuasive to overcome the outstanding rejection.
	1.  Applicant asserts that with respect to Step 2A-Prong One that the claims have been amended and do not fall into the mathematical concepts grouping.  
	This is not persuasive. The claims recite steps directed to elements that include “determining a plurality of standard deviation values” and “determining combinations” and “determining optimized weight values”, all of which are mathematical operations. The Specification at Figures 17A-17C, for example, illustrate the equations used for calculations of parameters as appear in the instant claims.  As such, it is maintained that the claims contains steps directed to the abstract idea that is a mathematical concept.
	2.  Applicant includes that further with respect to Step 2A-Prong One that “determining a plurality of expected blood chemistry values…and determining a plurality of standard deviations values…” recite “far more that the bounds of the mathematical concepts grouping”.  
	This is not persuasive.  The “determination” of “data” is a mental operation that operates by mentally assessing “data” that is “based on” biological sample data.  That “data” is then used in the operations of assessing a standard deviation.  Standard deviations are well-known statistical (mathematical) operations.  As such, it is maintained that the claims contains steps directed to the abstract idea that is a mathematical concept.
	3.  Applicant states that with respect to Step 2A-Prong Two that claim 21 recites, “providing the one or more selected food combinations to the user using one or more drones, one or more autonomous vehicles, or combinations thereof” and asserts that said steps that include “one or more drones” and/to the “one or more autonomous vehicles” provide integration.  However, this is not persuasive as set forth in the above rejection.  The steps of “providing combinations” using a drone or vehicle are nothing more than “apply it” operations herein as the “use” of the drone or vehicle is not affected by the steps of assessing food companions.  Rather, said steps are considered only extra-solution activity.   As such, it is maintained that the steps fail to integrate the abstract ideas into a practical application.
	4.  Applicant states that “obtaining biological samples…determining biomarker data… expected blood chemistry values…standard deviation values…optimized weight values…food combinations…receiving selection data…and providing selected food combinations do not represent well-understood, conventional and routine activity.  This is not persuasive.  As set forth above, the steps directed to “determining biomarker data… expected blood chemistry values…standard deviation values…optimized weight values…food combinations” are the steps directed to the judicial exceptions and cannot themselves represent the inventive concept. Rather, it is the steps in addition that would provide for such.  
	 (MPEP 2104, II., A., 2.):  Because a judicial exception is not eligible subject matter, 	Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 	206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial 	exception, or if the additional claim elements merely recite another judicial exception, 	that is insufficient to integrate the judicial exception into a practical application. See, e.g., 	RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 	2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) 	does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 	1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the 	unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim 	reciting a judicial exception to be eligible, the additional elements (if any) in the claim 	must "transform the nature of the claim" into a patent-eligible application of the judicial 	exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in 	Step 2B. If there are no additional elements in the claim, then it cannot be eligible.
	
	With respect to the additional elements of “receiving…data” and “obtaining sample” and “providing food combinations” those elements have been addressed above. As such, it is maintained that the steps of the instant claims fail to include an inventive concept.

Claim Rejections - 35 USC § 103
	The outstanding claim rejections under 35 USC 103 are hereby withdrawn in view of the claim amendments submitted.  In particular, the closest prior art to Blander et al. (US 2014/0310019 A1; published 16 October 2014; previously cited) in view of Dillahunt et al. (US 9,159,088 B2; published 13 October 2015; previously cited), Vaananen (US 10,262,289 B2; effective filing date 2 February 2016; previously cited) and Bennett et al. (US 9,011,153 B2; published 21 April 2015; previously cited), as recited in the Office Action dated 7 February 2022 fail to teach or fairly suggest the specific methods as claimed herein with respect to the determination of standard deviations based on consumption data and biomarker data with blood chemistry values and determining optimized weights for food combinations therein.  

Conclusion
	No claims are allowed.
	Applicant is invited to phone the Examiner with any outstanding concerns or to schedule in Interview if desired.  It is noted that the Examiner for the instant application has changed from the previous Office Action.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting following form via EFS-Web or Central Fax (571-273-8300): PTO/SB/439.  Applicant is encouraged to do so as early in prosecution as possible, so as to facilitate communication during examination.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.


Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631